                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:18-CR-00099-MOC-DCK

 UNITED STATES OF AMERICA,                                  )
                                                            )
                                                            )
                                                            )
 Vs.                                                        )                 ORDER
                                                            )
 GARLIN RAYMOND FARRIS,                                     )
                                                            )
                        Defendant.                          )


       THIS MATTER is before the Court on defendant’s Request for Waiver of Jury Trial.

Having considered defendant’s motion and reviewed the pleadings, the Court denies the waiver

for the following reasons.

       Rule 23(a) of the Federal Rules of Criminal Procedure provides: “If the defendant is

entitled to a jury trial, the trial must be by jury unless: (1) the defendant waives a jury trial in

writing; (2) the government consents; and (3) the court approves.” Here, defendant seeks to waive

his constitutional right to a jury trial with the government’s consent. While the Court recognizes

that bench trials offer certain economic and procedural benefits, the interests of justice are best

served in a criminal trial by jury.

       It is within the court's discretion whether to approve a defendant's waiver of the right to a

jury trial. United States v. Van Metre, 150 F.3d 339, 353 (4th Cir. 1998); United States v. Morlang,

531 F.2d 183, 187 (4th Cir. 1975) (holding that a district court's denial of a waiver of the right to

a trial by jury will be reversed only if it constitutes manifest error); Sessoms v. United States, No.

7:06-CR-00063-BR, 2010 WL 2593621, at *2 (E.D.N.C. June 23, 2010). A defendant’s only

constitutional right concerning the method of trial is to an impartial trial by jury. Singer v. United


                                                  1
States, 380 U.S. 24, 36 (1965). There is no “federally recognized right to a criminal trial before a

judge sitting alone.” Singer v. United States, 380 U.S. 24, 34–35 (1965) (“The ability to waive a

constitutional right does not ordinarily carry with it the right to insist upon the opposite of that

right.”).

        Trial by jury has been established by the Constitution as the “normal and preferable mode

of disposing of issues of fact in criminal cases.” Patton v. United States, 281 U.S. 276, 312; Singer,

380 U.S. at 35. Even where a defendant has compelling reasons for wanting to be tried by a judge

alone, the mode of trial by jury is surrounded with safeguards to make it as fair as possible—for

example, venue can be changed when there is a well-grounded fear of jury prejudice, Fed. R. Crim.

Proc. 21(a), and prospective jurors are subject to voir dire examination, to challenge for cause, and

to peremptory challenge. Fed. R. Crim. Proc. 24(a)–(b); Singer, 380 U.S. at 35, 37 (explaining

such safeguards can effectively mitigate prejudice and declining to determine whether there “might

be some circumstances where a defendant's reasons for wanting to be tried by a judge alone are so

compelling” that insistence on trial by jury “would result in the denial to a defendant of an impartial

trial”). Jury instructions are also effective at mitigating potential prejudice. See United States v.

Grannum, 153 F.3d 723 (4th Cir. 1998) (“Since the district court properly advised the jury to

separate the conduct of the two defendants, we find that the greatest prejudice suffered by Grannum

was that she received what the Constitution guarantees: a trial by an impartial jury.”). Given the

Constitution’s preference for jury trials and the inherent safeguards protecting the integrity of the

process, bench trials are ultimately subject to the judge’s discretion as “gatekeeper,”

notwithstanding both parties’ consent. See Fed. R. Crim. Proc. 23(a).

        Here, defendant has merely requested a waiver of his right to a jury trial and requested the

case proceed as a bench trial, without further explanation. There is nothing about this case or about



                                                  2
this defendant to suggest that a jury would impair defendant’s right to a fair trial. And defendant

has not presented evidence of potential jury prejudice or claimed he would be unable to receive a

fair jury trial. Even if he had, the Court would be able to impose or enhance appropriate safeguards

to ensure defendant’s fair trial rights are adequately protected. As such, the Court finds no

constitutional impediment to denying defendant’s request for waiver of his right to a trial by jury.

       The Court therefore denies defendant’s request to receive a bench trial. The interests of

justice are best served in a criminal trial by jury and outweigh any economic and procedural

advantages of a bench trial. Beyond that, jury trials are subject to constitutional safeguards that

make it the most fair and proper method of determining guilt.

                                           ORDER

       IT IS, THEREFORE, ORDERED that defendant’s Request for Waiver of Jury Trial

(#29) is DENIED, and the case will proceed as a jury trial.




                                            Signed: November 1, 2018




                                                 3
